

 
Exhibit 10.2
Restricted Stock Agreement

WESBANCO, INC.
INCENTIVE BONUS, OPTION AND RESTRICTED STOCK PLAN
**********************************


RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (the “Agreement”) made as of the 4th day of
November, 2013 by and between WESBANCO, INC., a West Virginia corporation (the
“Company”) and TODD F. CLOSSIN (the “Employee”).


WHEREAS, the Company sponsors and maintains the Wesbanco, Inc. Incentive Bonus,
Option and Restricted Stock Plan (the “Incentive Plan”);


WHEREAS, the Company has employed the Employee as of the date hereof and desires
to encourage the Employee to remain an employee of the Company and, during such
employment, to contribute substantially to the financial performance of the
Company and, to provide that incentive, the Company has awarded the Employee an
aggregate of 10,000 shares of restricted shares of the common stock of the
Company, $2.0833 par value per share (“Common Stock”), under the Incentive Plan
subject to the terms and conditions set forth in this Restricted Stock Agreement
(together with any increases for dividends paid in accordance with Paragraph
2(d) or adjustments as provided in Paragraph 7, below, the “Restricted Shares”);


WHEREAS, the Restricted Shares are subject to the Employee’s remaining an
Employee (except in instances of death, Disability or Retirement (as those
initially capitalized terms are defined in the Incentive Plan) with the consent
of the Company as described below) during the Restriction Period as defined in
Paragraph 3(b); and


WHEREAS, the Company and the Employee desire to evidence the award of the
Restricted Shares and the terms and conditions applicable thereto in this
Restricted Stock Agreement.


NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound, the Company and the Employee agree as
follows:


1.           Grant of Restricted Shares.  The Company hereby grants to the
Employee, as of the date first written above, the Restricted Shares subject to
the restrictions and other terms and conditions set forth
herein.  Simultaneously with the execution and delivery of this Agreement, the
Employee shall deliver to the Company a stock power endorsed in blank relating
to the Restricted Shares (including in such power any increases or adjustments
to the Restricted Shares).  As soon as practicable after the Date of Grant, the
Company shall direct that a stock certificate or certificates representing the
Restricted Shares be registered in the name of and issued to the Employee and
initially bearing the legend described in Paragraph 5.  The Restricted Shares
and any certificate or certificates representing the Restricted Shares shall be
held in the custody of the Company or its designee until the expiration of the
applicable Restrictions.  Upon any forfeiture in accordance with Paragraph 4 of
the Restricted Shares Agreement, the certificate or certificates representing
the forfeited Restricted Shares shall be canceled.


2.           Restrictions.  Employee shall have all rights and privileges of a
stockholder of the Company with respect to the Restricted Shares, except that
the following restrictions shall apply:


(a)           None of the Restricted Shares may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the “Restriction Period”
as defined below.


(b)           The Restricted Shares are subject to forfeiture during the
Restriction Period in accordance with Paragraph 4 of this Agreement.


(c)           The Restricted Shares and any certificate representing the
Restricted Shares shall be held in custody by the Company or its designee until
such time as either the Performance Criteria are attained or the Restriction
Period shall have been completed.


(d)           Dividends paid with respect to the Restricted Shares during the
Restriction Period shall not be paid to the Employee and, instead, shall be
converted into additional shares of Restricted Stock at the [average of the high
and low trading price of a share of Common Stock on the date the cash dividend
would otherwise have been paid] and such shares of Restricted Stock shall be
additions to the shares subject to the Restrictions hereunder, provided,
however, the Compensation Committee of the Board of Directors may, in its sole
discretion, determine at any time or from time to time, to pay such dividends in
cash directly to the Employee.


3.           Term of Restriction.


(a)           Subject to the forfeiture provisions of Paragraph 4 of this
Agreement, the Restrictions shall lapse on November 3, 2016, if the Employee is
an employee of the Company on November 3, 2016, unless the Employee’s cessation
of employment was due to the Employee’s death, Disability or Retirement with the
consent of the Company.


(b)           The period from the Date of Grant until the lapse of the
applicable of the Restrictions with respect to the Restricted Shares is the
“Restriction Period” for purposes of this Agreement.


(c)           As soon as administratively practicable following the lapse of the
Restrictions without a forfeiture of the applicable Restricted Shares, and upon
the satisfaction of all other applicable conditions as to such Restricted
Shares, including, but not limited to, the payment by the Employee of all
applicable withholding taxes, if any, the Company shall deliver or cause to be
delivered to the Employee shares of common stock of the Company, which may be in
the form of a certificate or certificates for such shares or book entry if so
directed by the Employee.


4.           Forfeiture of Restricted Shares.  If Employee’s employment with the
Company and all of its direct or indirect subsidiaries is terminated by either
party for any reason, including, but not limited to, the involuntary termination
of the Employee’s employment with the Company for any reason, with or without
cause, other than the Employee’s death, Disability or Retirement with the
consent of the Company (i) all rights of the Employee to the Restricted Shares
which remain subject to the Restrictions shall terminate immediately and be
forfeited in their entirety, and (ii) the forfeited Restricted Shares and any
stock certificate or certificates representing the forfeited Restricted Shares
shall be canceled.  If the Employee dies, becomes disabled or retires with the
consent of the Company, the Employee (or the Employee’s beneficiary) shall
receive the Restricted Shares when, if and to the extent, the Restrictions lapse
under Paragraph 3.


5.           Legend.  During the Restriction Period, the Restricted Shares and
any share certificate or certificates evidencing the Restricted Shares shall be
endorsed with the following legend (in addition to any legend required under
applicable securities laws or any agreement by which the Company is bound):


THE TRANSFERABILITY OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
THE TERMS AND CONDITIONS OF A RESTRICTED STOCK AGREEMENT ENTERED INTO BY AND
BETWEEN WESBANCO, INC. AND THE HOLDER OF THIS CERTIFICATE.  A COPY OF SUCH
AGREEMENT IS ON FILE AT THE OFFICE OF THE COMPANY.


6.           Withholding.  The Company or its direct or indirect subsidiary may
withhold from the number of Restricted Shares or from any cash amount payable
hereunder or any other cash payments due to Employee all taxes, including social
security taxes, which the Company or its direct or indirect subsidiary is
required or otherwise authorized to withhold with respect to the Restricted
Shares.


7.           Adjustments to Number of Shares.  Any shares issued to Employee
with respect to the Restricted Shares in the event of any change in the number
of outstanding shares of common stock of the Company through the declaration of
a stock dividend or a stock split or combination of shares or any other similar
capitalization change shall be deemed to be Restricted Shares subject to all the
terms set forth in this Agreement.


8.           No Right to Continued Employment; Effect on Benefit Plans.  This
Agreement shall not confer upon Employee any right with respect to continuance
of his or her employment or other relationship, nor shall it interfere in any
way with the right of the Company or its direct or indirect subsidiary to
terminate his or her employment or other relationship at any time.  Income
realized by Employee pursuant to this Agreement shall not be included in
Employee’s earnings for the purpose of any benefit plan in which Employee may be
enrolled or for which Employee may become eligible unless otherwise specifically
provided for in such plan.


9.           Employee Representations.  In connection with the issuance of the
Restricted Shares, Employee represents the following:


(a)           Employee hereby acknowledges that Employee has been informed that,
with respect to the issuance of the Restricted Shares, an election may be filed
by Employee with the Internal Revenue Service, within thirty (30) days of the
issuance of such Restricted Shares, electing pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), to be taxed currently on
the fair market value of such Shares on the date of purchase.  Employee
acknowledges that Employee has sought the advice of Employee’s own tax advisors
in connection with the issuance of the Restricted Shares and the advisability of
filing of such election under Section 83(b) of the Code.  EMPLOYEE ACKNOWLEDGES
THAT IT IS EMPLOYEE’S SOLE RESPONSIBILITY TO FILE TIMELY THE ELECTION UNDER
SECTION 83(b) AND THAT NEITHER THE COMPANY NOR ANY DIRECT OR INDIRECT SUBSIDIARY
OF THE COMPANY HAS ANY OBLIGATIONS WITH RESPECT THERETO.


(b)           Employee has reviewed with Employee’s own tax advisors, the
federal, state, local and foreign tax consequences of this Agreement and the
transactions contemplated hereby.  Employee is relying solely on such advisors
and not on any statements or representations of the Company or any of its
agents.  Employee understands that Employee (and not the Company) shall be
responsible for Employee’s own tax liability that may arise as a result of this
Agreement and the transactions contemplated hereby.


(c)           Employee has received, read and understood this Agreement and the
Incentive Plan and agrees to abide by and be bound by their respective terms and
conditions.


10.           Non-solicitation.  For a term of one year following termination of
employment with Company or any of its subsidiaries, the Employee will not,
directly or indirectly either for himself or any other Person (as defined
herein), (i) induce or attempt to induce any employee of the Company or its
subsidiaries to leave the employ of the Company or its subsidiaries, (ii) in any
way interfere with the relationship between Company or its subsidiaries and any
employee of Company or its subsidiaries, (iii) employ, or otherwise engage as an
employee, independent contractor, or otherwise, any employee of Company or its
subsidiaries, or (iv) induce or attempt to induce any customer, supplier,
licensee, or business relation of Company or its subsidiaries to cease doing
business with Company or its subsidiaries, or in any way interfere with the
relationship between any customer, supplier, licensee, or business relation of
Company or its subsidiaries.  During the non-solicitation period, and for a term
of one year following termination of employment with Company, the Employee will
not, directly or indirectly, either for himself or any other Person solicit the
business of any Person known to the Employee to be a customer of Company or its
subsidiaries, whether or not the Employee had personal contact with such Person,
with respect to products or activities which compete in whole or in part with
the products or activities of Company or its subsidiaries.  For purposes of this
Agreement, “Person” shall include an individual, trust, estate, corporation,
limited liability company, credit union, savings bank, savings and loan
association, savings and loan holding company, bank, bank holding company,
mortgage company or similar type financial institution, including, without
limitation, a de novo financial institution in its organizational phase.


11.           Confidentiality.  The Employee acknowledges and agrees to treat as
confidential all information known or obtained by the Employee, whether before
or after the date hereof, concerning Company or its respective subsidiaries’
records, properties, books, contracts, commitments and affairs, including but
not limited to, information regarding accounts, shareholders, finances,
strategies, marketing, customers, and potential customers and other information
of a similar nature (such information, “Confidential Information”).  The
Employee agrees that he will not, at any time, disclose to any unauthorized
Person, or use for his own account or for the benefit of any third party any
Confidential Information, whether or not the Confidential Information is
embodied in writing or other physical form, without Company’s express written
consent, unless and to the extent that such Confidential Information is or
becomes generally known to and available for use by the public other than as a
result of Employee’s fault or the fault of any other Person bound by a duty of
confidentiality to Company.


12.           Miscellaneous.


(a)           Governing Law.  This Agreement shall be governed and construed in
accordance with the domestic laws of the State of West Virginia without regard
to such State’s principles of conflicts of laws.


(b)           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, permitted assigns,
heirs, executors and administrators of the parties hereto.  Neither this
Agreement nor any rights hereunder shall be assignable or otherwise subject to
hypothecation without the consent of all parties hereto.


(c)           Entire Agreement; Amendment.  This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter of
this Agreement and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
with respect to the subject matter of this Agreement.  This Agreement may not be
amended or modified without the written consent of the Company and Employee.


(d)           Counterparts.  This Agreement may be executed simultaneously in
any number of counterparts, each of which when so executed and delivered shall
be taken to be an original and all of which together shall constitute one
document.


(e)           Definitions.  Initially capitalized terms not otherwise defined in
this Restricted Stock Agreement shall have the meanings ascribed thereto in the
Incentive Plan.


IN WITNESS WHEREOF, the parties have executed this Restricted Shares Agreement
as of the date first written above.






       WESBANCO, INC
 
                           By: /s/ Paul M. Limbert
 
              Paul M. Limbert
      
                        President & CEO
      
                                               EMPLOYEE
 
                 /s/ Todd F. Clossin          TODD F. CLOSSIN
 




